Case 18-03276 Document 59-38 Filed in TXSB on 08/29/19 Page 1 of 27

neighbors

HEALTH SYSTEM

VALUATION SERVICES RFP

EXHIBIT

ot

LLL

NEC24,.COM

 
Case 18-03276 Document 59-38 Filed in TXSB on 08/29/19 Page 2 of 27

 
    

fe neighbors

Prk
jm HEALTH SYSTEM

VILELLLILTLTLILTL LITT ULL VLILELLS TTL LTE TL TELL LST

1. SUMMARY AND BACKGROUND

Neighbors Health System is currently accepting proposals for business valuation services for a cor-
porate restructure and consolidation. The purpose of this Request for Proposal (RFP) is to solicit
proposals from various valuation services firms, conduct a fair and extensive evaluation based on cri-
teria listed herein, and select the firm who will best carry out the vision and execution of this project,
within an expedited time frame.

2. PROPOSAL GUIDELINES

This Request for Proposal represents the requirements for an open and competitive process. Pro-
posals will be accepted until 120m CST November 24, 2015. Any proposals received after this date
and time will not be considered. All proposals must be signed by an official agent or representative
of the company submitting the proposal. Proposals are to be delivered by BOTH electronic mail to
cmathew@nec24.com and one physical copy to 11200 Broadway, Suite 2320, Pearland, TX, 77584.
The physical copy can be received after the electronic due date.

All outsourced services, if applicable, must be clearly listed in the proposal, including their scope of
services. Additionally, all costs included in proposals must be all-inclusive to include any outsourced
work. Any proposals which call for outsourcing or subcontracting work must include a name and
description of the organizations being contracted.

All costs must be itemized to include an explanation of all fees and expenses. Contract terms and
conditions will be negotiated upon selection of the winning bidder for this RFP. All contractual terms
and conditions will be subject to review by Neighbors Health System, and will include scope, budget,
schedule, and other necessary items pertaining to the project.

3. PROJECT SCOPE

Neighbors Health System is comprised of multiple individually licensed and operating free standing
emergency centers located throughout the state of Texas. Each facility operates as a separate and
distinct entity, with its own financial and operational tracking. The entire enterprise is depicted in the
organizational chart included in Appendix A.

Neighbors Health System, Inc. and subsidiary companies function as exclusive managers and also 1%
shareholders in the various individually owned emergency centers that Neighbors operates. The oth-
er 99% interest of each center are comprised of various classes of physician shareholders, including
the original founders. This setup allows centralized management and control of the entire enterprise,
while keeping each center as a virtual independent business. Each center’s stock is put into a series
of stock within a “series LLC” to allow a single investor to invest in multiple centers through one tax
ID. Each center’s operating entity has a lease with a landlord, and in some instances the landlord
shell entity is wholly owned by the operating entity.

ELLE
NEC24.COM

Valuation Services RFP | 1
Case 18-03276 Document 59-38 Filed in TXSB on 08/29/19 Page 3 of 27

— neighbors

HEALTH SYSTEM

HHTTULITITIIL TTT ULL LIVE TEELT LILLIES

At this time juncture, Nefghbors wishes to individually valuate each emergency center’s operating
entity, as well as the real estate shell entities in those centers where we own the real estate, to allow
internal consolidation of all entities for the shareholders. This valuation will then allow a liquidation
sale of a TBD amount of the company for outside investor infusion. The mechanics of the deal will be
disclosed to the winning bidder once engaged. For purposes of this scope, we will need individual
values for each center, as well as an individual value for the entire corporate management entities.

Bidders should disclose the various methodologies and valuation techniques they deem will be
needed to value each free standing emergency center we operate. The following list of information,
in addition to an RFI list to be provided by the winning bidder, will be provided expeditiously to the
engaged valuation firm:

* Externally audited financials (2013, 2014, and trailing twelve months @2 2015) for each center
as well as a combined format

« Depreciation schedules of all assets

« Financial projections going forward

« List of centers actively seeing patients (15+ sites)

« List of centers under active construction (11+ sites)

* List of centers where real estate has been closed (5+ sites)

* List of centers where a site selection has been made

* All legal and organizational documents

Bidding firm shall assign value, if any, to all centers on the lists provided to bidder. Firm shall also as-
sign a value to our corporate entity structure based on its current list of assets, intellectual property,
and any other necessary information.

Neighbors Health System, Inc. serves as the parent company to all the various management compa-
nies listed underneath it, and wholly owns said entities. The value of the entire management tree (all
green entities) should be listed as a single value.

Neighbors Health System will be available to answer any questions or provide any additional needed
information prior to the due date. Primary contact is Cynthia Mathew:

Neighbors Health System, Inc.
ATTN: Cynthia Mathew

11200 Broadway, Ste. 2320
Pearland, Texas, 77584

Voice: 713-436-5200

Fax: 832-553-8064
cmathew@nec24.com

LLL
NEC24.COM

Valuation Services RFP | 2
Case 18-03276 Document 59-38 Filed in TXSB on 08/29/19 Page 4 of 27

neighbors

HEALTH SYSTEM

LEE

Bidders should also include the following as part of their proposal for consideration:
* Experience in valuating comparable projects.

* Portfolio / dossier of completed projects
* Company Marketing Materials

4.PROJECT TIMELINE

REP Requested... cccccssccecsecsevincsacecersssncrsressaaterenessserensteccesedserssresecstreeees November 18, 2015
PR ee ence ee oe a, ea parece ee November 24, 2015
Goritract / N@QOtiationisi...ccccccceccvsscecsssescocesascecctossrecessssesssavarvecuconrness November 30, 2015
Project COMMENCEMENE. 0.0... 60sec ccc cccsceecucuesveuseutseeuceeeeeestevseeeuceesereutenss December 01, 2015
Project Completion............0.00..... se eI Racca eteee i ae ....December 18, 2015

NEIGHBORS HEALTH SYSTEM THANKS YOU IN ADVANCE FOR YOUR PROPOSAL SUBMISSION,

VULELLELLTULLELTYITIVELLLLLVTILTTILELLT TLL LLY
NEC24.COM

Valuation Services RFP [3
Case 18-03276 Document 59-38 Filed in TXSB on 08/29/19 Page 5 of 27

neighbors

HEALTH SYSTEM

COMPANY ORGANIZATIONAL
CHART

APPENDIX A.

LLL

NEC24.COM

 
Case 18-03276 Document 59-38 Filed in TXSB on 08/29/19 Page 6 of 27

 

 

  

MOINJEM 158M — ZET Sellas
Aajaald — TET sauas
BIOINY — OET saves
ojgand — ZT sevias
SEI PNUD — BZT Seas
Ojaduy uRs — /7T Si
UeYd —9ZT sauas
MalABUG] — SZT salias
490d — PZT Seles
Ua{[VIIN — EZT Salias
ayAsuMmOsg — ZZT Salias
Oley — TZT sauas

- BUPYIEKA| - OZT Salsas
JajA, —6TT savas
ANYLY Od — STT sees
AUD Sexe] — ATT Salas
UOIE}S 883)]0) — OTT sales
ezO#eue7 — STT sales
aplsyseq - PIT saues
BsS8pO — ELT SaHes
PUPP = ZTT Sauas
asUPIQ — TTT saues
Aqsoi9 — OTT S885
uaduljieH — GOT sauas
UMOPIOA — BOT selias
SUljaxe] — LOT SeL1e5
JUOUNeag — 90T salias
4a]|aniW — SOT sales
pueliesg — POT sales
Buapesed — €0T salias,
UMojAeg — ZOT Salas
poomauly — TOT savas

   

 

 

aule|led — 0OT savas

ent EC)
Siero L
Pelee Ce ise

s$sJOUSAAU] UBDISAUd

 

%66

 

 

d] ‘401Ua9 Asuadiawy yaIMIeAy say DIN
dq ‘dequep Asuadiawg Aajaal9 39N

d] ‘Ja]UaD Aduadiawy eloiny DIN

d] ‘4ajUaD Aduasialwy ojgand 339N

d1 ‘4aqua5 Aduasu8wg sije4 PHY JaN
d] ‘Ja}UuaD Aduadiaw] ojaduy ues 34N
dq] ‘J@}ua9 Aauaaiawy ueyd JIN

di] ‘daquad Aduadiauwiy malAsuo7] DIN
di] ‘daque9 Asuadsewy 183104 JIN

d] ‘dajuap Asuaziawy ual yoy DIN

d] ‘Jajua3 Aduaziawy ajjiAsuMOlg DIN
d] ‘Jequas AdvasawW3 oeWy 39N

di] ‘Jajua9 Aduesiaiuy eueyxiexe| 94N
d] ‘taqua9 Asuadiawy sajA, 94

d] ‘J8]U99 AsuazJawy INyUy Lod 94N
di] ‘49]Ua9 Asuadiauy AqID Sexe! JIN
di] ‘JajUap Aduadiawy uoje}s 883/09 JIN
d]‘Ja}uep Aouadiawg ez0Ze1e7 34N

d] ‘“a}Ua9 Aduaziawy episisey 34N

d] ‘Je]Ua9 Aauediawy essapo D4N

di] ‘Jaquap Aauedew] pue[pil I4N

di] (aque9 Aduaduawy eduei9 94N

dq ‘Jaquap Asuadiawg Aqsolp 94N

di] ‘Jajuaz Aduasiawy uasuliey 34N
di] ‘Jaquap Aduadiewy UMO} JO, J4N
d] ‘Ja]Ua9 Asuasi9wWy aUl|sy27] JIN

di] ‘Jaquap Aduadiewyz juownesg DAN
d] ‘Ja1uap Asuadsawy Jaan) 24N

d] ‘“laquap Aduasiawy pueliead 34N
d] ‘Jaquap Aduadiaug euapesed 35N
d] ‘daquap Aduadjawy uMmojAeg 35N
d] “Jaqua> Aduadiawy poomsul 34N
d] ‘Je]Ua5 Aduadiawy auleyeag 94N

 

 

 

MT

rier) im)
POE RCI eee eli icy

“au| ‘Wayshs yeaH suoqysiaNn SToOZ@

YIJINIO AQNADUAWA 7
sioqubieu oO

JUalWaaIZe JUBWASeUPLU PIA SIO}IAIIG
JO pueog Waysis UyeaH sioqusian
Aq si sarijua |e Jo aaueWaAODe
‘SajON

O71 SSUIpjOH jassy JWoUINeeg JIN

Dil SSuIp[OH Jssy PUeLIead DAN

_DT1SSUIpjOH jessy UMo\Aeg JaN

RUTHIE ELA TA)
eal tel- seems tolelttlii |

ey eecluleF 3)

SM Pe ores Tec)

 

‘QuU| ‘Wa sks yeeH SIOqUsIaN

 
neighbors

EMERGENCY CENTER

 
  

 

Table of Contents

Executive Summary

Mission & Vision Statements
Company Profile

Company Structure

Market Analysis

Strategy & Growth Plan
Financial Analysis

SWOT Analysis

Contact information

Appendices:

Appendix A
Appendix 8
Appendix C
Appendix D
Appendix E
Appendix F
Appendix G
Appendix H

Appendix |

11
14
18

19

Organizational Chart & Center Ownership Schedule
Leadership Roster

Current Emergency Centers

Current Projects

Competitor Analysis

Strategy Map

Marketing Materials & Analytics

Read King Dossier

Company Financials, Pro Forma, & New Center Model

LT045791
Case 18-03276 Do

  

neighbors

EMERGENCY GENTER

 

 

Executive Summary

Neighbors Emergency Centers, the primary service line of Neighbors Heallh System, have Laken
their place as a community leader and quality provider of emergency medicine services in the
markets we serve across the state of Texas. Since 2008, we have treated thousands of patients
at each facility and have achieved some of the highest patient satisfaction scores in our industry.
With our July 2014 entry into the Austin, TX market, we have six operational centers, and have
four more that are slated to open by the end of 2014. In anticipation of and to better support
our rapid growth, Neighbors is building out a new 12,000 square foot corporate headquarters,
which will be immediately behind our flagship center in Pearland, TX. This successful track
record has placed us on a steep growth curve as we continue our expansion efforts. With
capital sources already in place, including a $31 million dollar corporate line of credit from BBVA
Compass Bank, Neighbors has catapulted into a true regional healthcare provider, poised to
continue this expansion over interstate lines across the southwest United States, extending
nationally as our growth strategy is executed.

Through this execution, financial health for Neighbors remains healthy as our patients, and on
an upward trajectory. Revenues totaling $93 Million were realized for 2013, with a net income
of $35 Million (EBITDA 39%). For 2014, with YTD data, revenues are projected to be $149
million, with a net income of $45 million (EBITDA 33%). Our growth by the end of 2015 projects
us at revenues exceeding $246 million with a net income $95 million {EBITDA 38%). Financial
audits of our accounting practices and bookkeeping are in continual progress by third party
accounting firms, preparing us for middle to upper market private equity firms, and a potential
liquidity event, with long term plans to enter the public market place via an initial public
offering.

Currently, our company is 100% physician owned, and our strength and dedication to quality
patient care is unsurpassed and our primary mission focus. This patient centric mission will be
Paramount as this company enters new market positions via investor capital, which we believe
will maximize both investor return on investment and health outcomes of our patient base. At
Neighbors, these two foci have coexisted as a fully private company, and will continue to do so
as we reach public markets. With an experienced executive team already in place, we have the
leadership infrastructure to maintain a strong, physician led organization dedicated to quality
patient care and medical ethics while utilizing sound business principles to keep our business
optimized for shareholders. Our sound reputation on these fronts continue to set us apart from
competitors and drive patients to our doors during their times of need. We firmly believe the
success of our existing NEC facilities will be replicated in our expanding markets utilizing these
same principles, The combination of local practicing investor physicians and a proven business
model will carry on the Neighbors brand for our patients and healers alike.

LT045792
Case 18-03276,_Do

  

neighbors

EMERGENCY CENTER

 

Mission
“To deliver quality, compassionate, expedient emergency medical care focused on our

patients and their families.”

At Neighbors Emergency Centers, our mission is conducted 24 hours a day as we deliver one of
the most thorough and time committed medical experiences in our industry. Our physicians and
staff stop at nothing to carry out our mission.

 

Vision
“To be the first neighbor people turn to when emergencies occur.”
Our vision is simple—our name says it all. We strive to be the trusted neighbor that is always

available when life’s emergencies arise. Sickness or trauma—we are constantly aiming to be the
best neighbors ever—the neighbors that people turn to first and foremost.

LT045793
neighbors

EMERGENCY CENTER

Case 18-03276, Do

 

 

Company Profile

Neighbors Health System and its affiliates are a Houston, Texas based group of companies
organized by local emergency physicians in an effort to serve the greater Texas and southwest
United States with quality medical services. Twenty-four hour emergency care continues to be
our center of focus and primary service line. Currently, “Neighbors Emergency Center” branded
facilities are located throughout the Texas Market, with immediate plans for regional expansion
that are underway with planned completion by end of 2015. We aspire to provide concierge
level care to every patient profoundly different than their currently available options. By
recognizing what patients value most, we have tailored a health care delivery product that
maximizes both patient outcomes as well as satisfaction. Further, our centers are currently fully
owned and staffed by equity physician partners—by having ownership, our physicians
consistently deliver our extraordinary service experience to every patient. It is this experience
that has propelled Neighbors as one of the most recognized emergency medicine companies in
our industry.

All NEC facilities offer full services of a standard emergency department, including computed
tomography (CT scan), bedside emergency ultrasound, radiographs (x-rays), and a full service
clinical laboratory. An in house pharmacy aiso carries a full line of life saving medications as well
as the full complement of emergency department pharmaceuticals. in addition to in-house
board certified physicians, staffing includes registered nurses, radiology technicians, clinical
technicians/paramedics, administrative assistants, and support departments 24 hours a day.
Above that, our facilities are designed and built with patient comfort in mind and are rigorously
maintained to continue our care experience. Each center is individually licensed by the Texas
Department of State Health Services as a “Free Standing Emergency Care Facility” (FEC) under
section 254 of the Texas Health and Safety Code. In addition, our clinical laboratories are
accredited by both COLA and CLIA agencies.

lt is important to note that our business model has gone through several transformations.
Bellaire was our first location which opened in 2009. During that time no state license existed
for our type of facility, so the only way to bill at a true emergency department rate was by
affiliating with a hospital who possessed a general hospital license. Both Bellaire (with First
Street Surgical Hospital) and Kingwood (with University General Hospital) were initially setup as
hospital outpatient departments of their respective hospitals affiliates. Since we were
non-hospital independent business entities that built, ran, and managed these centers, the state
desired a more appropriate structure, which led to the creation of the specialized license
construct by the Texas Department of Health, heavily pushed by emergency physicians. Before
this was created, we had to rely on the hospital entities which provided billing and coding
services and passed through collections to us via contractual management arrangements.

There are numerous reasons for the success of the FEC model. Across the country, current
emergency department wait times average multiple hours, with Texas being some of the most
egregious. These long queues are multifactorial, but include reasons such as complex cases,
poor facility utilization, and non-resource patients who use emergency departments fer their

  

LT045794
Case 18-03276 D

  

neighbors

EMERGENCY CENTER

 

only source of medical care. At Neighbors, patients are typically speaking to a board certified
physician within minutes of arrival. All diagnostics are performed and medicines administered
in a very rapid manner. Total length of stay and patient cycle times are kept minimal,
recognizing that our patients and customers value time most. The length of stay metric at
Neighbors Emergency Centers is 75-85% shorter than the average hospital emergency
department. We aim to cater to our patients by offering a safe, private, and confidential
environment in the mosl efficient way possible. Concepls of Lean and Six-Sigma have been
implemented in every facet of our patient flow model.

Every patient that comes through our doors is evaluated by an emergency physician and
receives a medical screening exam (MSE). Federal law (Emergency Medical Treatment and
Labor Act} mandates that all patients receive this screening. Any patient that does not have an
immediate life threatening emergency or is not in active labor after the medical screening exam
must provide proof of private insurance coverage (Aetna, Humana, Blue Cross, etc.) or use our
self-pay fee schedule in order to continue evaluation and treatment. This ensures the financial
robustness of our business while allowing us to focus our efforts on providing efficient and
expedient medical care te our patients—our core business model. Non-resource patients
requiring life threatening stabilization are given appropriate care first, and are billed after care
delivery. Appropriate medical care is never be compromised at any of our centers. These
practices have allowed us to execute our mission focused care to the best of our capability, and
allow profitability and return on investment to our shareholders.

Company Profile & Data

 

 

 

 

 

 

 

 

 

 

Chief Business Entities Neighbors Health Systern, Inc.
NHS Emergency Centers, LLC

Year Founded 2008

State of Registration Texas

Stock Distribution Privately Held, For Profit

Governance Board of Directors

Primary Business Practice Emergency Medical Care & Suppart Services

Total Employees 250+

Total Physicians 60+

2013 — Gross Revenue $93.8 Million Dollars

2013 — Operating Expenses $56.5 Million Dollars

2013 — Net Income $37.3 Million Dollars

2013 ~ Booked Assets 545.9 Million Dollars

2013 — Booked Liabilities $10.1 Million Dollars

 

 

 

LT045795
neighbors

EMERGENCY GENTER

 

LT045796
neighbors

EMERGENCY CENTER

 

Company Structure

Neighbors Health System, Inc. (NHS) serves as the parent company for our management services
branch of our business. Under NHS sit four companies, wholly owned by NHS. The first is
Neighbors Emergency Center, LLC—this company holds all trademarks, copyrights, logos, and
intellectual property owned by the collective group. Each emergency center is an individual
limited partnership that has an intellectual property agreement with NHS for use of its branding,
logo, etc. Next is EDMG, LLC (Emergency Department Management Group). This company
handles payroll, system expenses, large contracts, etc. on behalf of each individual emergency
center. There is zero net income for this entity, its sole purpose being operational use. All
employees work under the EDMG tax ID and fall within its benefits and insurance programs.
Third in the group is Neighbors Physician Group, PLLC (NPG). As the industry norm in Texas,
most emergency physicians have an independent contractor relationship with the hospital or
free-standing emergency center (FEC) they are working. So ail physicians who render services to
any Neighbors FEC fail under NPG, which then does physician billing and collections (different
than facility billing and collections), as well as paying physicians for contracted services on an
hourly basis.

 
 

Neighbors Health System, inc.

    

 

    

Neighbors Physician
Grou, PLEC

hei Saar tata]

    

  

Center, LEC

  

Fourth in the group is Neighbors GP, LLC—this entity is the General Partner of all our FEC
facilities. Each of our emergency centers is a Texas based Limited Partnership. Neighbors GP
serves as 1% owner of each limited partnership, while 99% is owned by our other chief legal
entity, NHS Emergency Centers, LLC.

NHS Emergency Centers is a Texas based “Series LLC” which legally allows different series of
stock for different sub entities. Each of our centers is represented in the series LLC by an
individual series of stock, and an individual set of financial bookkeeping. Each time we open a
center, on average 60% of the new center is owned by local practicing doctors in the community
the new center is serving. All owners have stock certificates for NHS Emergency Centers, LLC, as
this is the main entity that houses 99% of all company assets. Neighbors Health System, Inc.
serves as management while NHS Emergency Centers, LLC serves as an asset vehicle.

 

LT045797
neighbors

EMERGENCY CENTER

Case 18-03276 _Do

 

All centers operate under a commercial lease arrangement
with a lessor entity. Forsome_centers, the lessor is the
same ownership and composition as the FEC entity. In
these circumslarnces, a separale assel holding company is
set up to hold the shell real estate. A landlord/tenant
relationship is maintained, allowing the real estate to be
managed independently from the operating FEC entity.

Please see Appendix A for a full organizational chart of
entities, including individual center limited partnerships
and real estate asset holding companies.

Neighbors Health System, Inc. has a management services
agreement in place with each individual FEC limited
partnership. It is also the general partner in each of the
limited partnerships, allowing it to conduct business on
behalf of the entire collective, as well as setting up a
fiduciary duty to each FEC and investor pool. The
management of NHS is via a very active Board of Directors
consisting of eight original physician entrepreneurs who
have voting rights, and three advisory positions consisting
of our Chief Financial Officer, Chief Operating Officer, and
legal counsel. Our entire board and leadership team is
listed in Appendix B for reference.

ea ee eer ee ee

NHS Emergency Centers, LLC

*
|
¥

beste 83
Series 101

Senes 102

aeolian htc}
Series 105
Senes 106

eis toda Fs

a (asa 10 )- ee

lsat 3.9

 

{Scrics LLC)

 

4
|
|

/

tral ete

Leis san ie ti s3

ey ater]

Pasadena

Pearland

oritstiel ics

takeline

baci

Fiture Center

‘mu err ere Serer: rer seem rent emt ere tee ere anit strom dnten ren sine! leit Sone punah some soem omens ain ni nee

Texas Series LLC

  

LT045798
Case 18-03276,Do

neighbors

EMERGENCY CENTER

 

cae

 

Market Analysis

The current emergency medicine delivery models in our healthcare system can be divided into
three major categories. The first is the traditional hospital based emergency room where
patients actually drive to the hospital for care. This model is riddled with inefficiencies, poor
patient experiences, long wait times, and poor patient satisfaction. The second model is a free
standing facility that is affiliated with a hospital with an acute care license. Any licensed hospital
can operate a hospital outpatient department within 35 miles of its licensed address, These
outpatient departments include imaging, laboratory, primary care, and over the recent few
years, emergency care. Although these hospital outpatient departments (HOPD) offer increased
convenience for patients, they are still susceptible to the same challenges as their parent
hospitals. If the parent hospital accepts Medicare/Medicaid, then the HOPD has to accept it as
well, leading to increased overcrowding and long wait times.

The third delivery model is privately owned, non-hospital affiliated, free-standing emergency
centers (FEC) that are individually licensed by their state. Led by physicians advocating for their
patients, the great state of Texas was the first state to institute a separate, individual facility
license for the private practice and delivery of emergency care in 2010. Neighbors Emergency
Centers all operate under this license under section 254, Title 25, Chapter 131 of the Texas
Health and Safety Code. Multiple other states across the country have subsequently adopted
the same or similar licensing opportunities. Since Texas was the first state to allow this new
licensing model, it has become the state with the most licensed free-standing emergency
centers. In particular, Houston has the highest number of facilities.

Texas's licensing process involves mainly public health interests, and so focuses on items such as
architectural and life safety guidelines and requirements. Nowhere does it mandate any sort of
standards for physicians, providers, or staffing. As a result, similar to hospitals and ambulatory
surgery centers, the FEC industry now has a wide array of quality and service delivery among its
licensed participants. Some companies employ a bare-bones approach and their facilities are
essentially glorified doctor's offices or urgent care centers that barely comply with the state
code, and they employ non-emergency trained physicians and nurses within these facilities.
Other companies like NEC build facilities that rival and surpass hospital based emergency rooms
and employ physicians and staff of the highest caliber to deliver the highest quality care
possible. At Neighbors, we pride ourselves on recruiting the best and brightest physicians and
nurses in our industry. All of our physicians are board certified in emergency medicine and our
clinical staff have high minimum experience requirements before they are even considered for
employment. Our facilities are top of the line and surpass all of our competitors. Further, we
do not financially discriminate any of our patients when they trust us for their health
emergency.

Most free-standing emergency center based companies are currently out-of-network to major
insurance companies. This means there is no insurance contract, and so reimbursement is
higher for the same level visit compared to an in-network facility. These increased costs are
passed down to both insurance company and patients. Neighbors works with all its patients to
not be a financial burden to their health. Compared to our competitors, our charge master is

  

LT045799
Case 18-03276 Do

  

neighbors

EMERGENCY GENTER

 

competitively priced to deliver value to patients while allowing our business to succeed. We
work with patients and insurance companies to adjust pricing when needed while still adhering
strictly to insurance rules and practices. Due to the high reimbursement possible through a
highly priced charge master via the out-of-network billing practice, many lower quality FEC
businesses are creating a negative impression of our industry. These businesses are delivering
low quality service and charging/collecting a high monetary reimbursement from patients’
insurance companies, and also sending patients lo colleclions when they are unable Lo pay or
refuse to do so for inferior rendered services. While this practice can potentially have an
adverse impact on our industry, we believe that there are enough quality business practices in
the marketplace to mitigate this subset group of businesses. However as an industry we realize
the need for neutralization of such behavior in the interest of patient care and industry
longevity, and are employing political, marketing, and competitive forces to maintain FEC
integrity.

As new healthcare laws take affect through the affordable care act, our nation will see a surge of
healthcare demand during a time when our surge capacity is already at a critical juncture. This
will lead to further overcrowding, and we believe the free-standing emergency center industry
will serve to supply this increased healthcare demand for private pay patients. If a two tier
system ensues, we are also still uniquely positioned to handle the needs of our privately insured
patients.

Lastly, there is an improving challenge of public understanding for services rendered by an FEC.
As mentioned above, architecturally many of our inferior competitors’ facilities resemble those
of an urgent care. If a patient does not understand they are in an emergency room rather than
an urgent care, they will be paying higher for services rendered relative to their expectations.
Depending on the complaint, it may be better for certain diagnosis to be seen at a true urgent
care. However, most urgent care facilities are not equipped at all to handle complaints such as
chest pain, abdominal pain, complicated respiratory symptoms, and most trauma. This is the
advantage of having free-standing emergency departments in suburban communities. We have
seen a significant increase in public understanding of the key differences between urgent care
and emergency care facilities, and believe that properly utilized FECs will continue to have a key
position in our healthcare environment.

Texas in particular has several large emergency medicine groups involved in this industry.
Among those, two companies have grown into taking alternate sources of capital apart from the
initial investors. The largest of these companies is First Choice Emergency Rooms (FCER}, who
has also recently taken public funds via an IPO through newly formed Adeptus Health (NYSE:
ADPT). First Choice sold a controlling interest to Sterling Partners in November of 2011.
Subsequent to that event, the company has to date opened a total of 40+ centers. By placing
fewer, but larger and better equipped facilities in key retail areas, Neighbors has been able to
achieve nearly double the revenue per facility compared to First Choice/Adeptus. Further, our
employee satisfaction remains high, and turnover remains the lowest in the industry. Employee
satisfaction and culture is held as a high priority at NEC, and a visit to any of our centers will
clearly illustrate this attribute. The largest value add that the Neighbors model constructs is the
built in equity for the working physician. Qur competitors’ physicians, including Adeptus Health,
are leaving those companies to come work/invest with us. We have created the most value
driven and eloquent care delivery models in the industry. This ensures quality physician
coverage and avoids the need to settle on lower tier or non-emergency trained physicians to fill

eigen i 10

LT045800
neighbors

EMERGENCY CENTER

 

holes in the schedule. This advantage clearly places Neighbors ahead of Adeptus Health and our
other competitors as quality becomes automatic as everybody's interests are aligned. This
organic growth with a perfected equity model has avoided the need for venture capital and
entry private equity assistance, and has put us on a better positioned business model and
trajectory than Adeptus. A full competitor analysis can be found in Appendix E, including a
head-to-head comparison of Neighbors Health System, and Adeptus Health.

Emerus (formerly “24 Hour ER”) is the other competitor that in January 2011 sold an unknown
percentage to venture capital firm Austin Ventures. Subsequent to that presumable loss of
control event, Emerus has gone through several business model iterations, including partnering
with hospitals to open non-Emerus branded facilities. Recently Emerus has once again opened a
new center in Tomball (North Houston) under the Emerus brand. We feel these two examples
illustrate the danger of early control loss equity infusions that stifle entrepreneurial business
owners who understand their business best. At Neighbors we have taken the steps and have
made the investment into professional management and support staff to attain the positive
influences of private money while remaining agile and pure in our business execution.

Though year 2014, Neighbors has become one of the top FEC companies in Texas, and one of
the largest in the nation. Based on number of centers, gross revenue, and invested
infrastructure and capital assets, Neighbors is uniquely positioned to have substantial organic
growth over the next 24 months propelled by its physician ownership model that is expressly
unique to us. No ether FEC company offers true physician ownership into its centers at such a
fair percentage. Further, our company has been putting infrastructure and management teams
in place to help grow our company through our strategic plan. Neighbors possesses the
business acumen, expertise, and maturity to fuel our anticipated growth. We are now ready to
entertain upper tier private equity and investment banks to help us ultimately reach the public
market.

LT045801
Case 18-03276 _Do

  

neighbors
EMERGENCY CENTER

 

Strategy & Growth Plan

Giving patients an extraordinary care experience is paramount to our patient centric strategic
approach, which includes creating an experience before, during, and after their visit. Before
patients arrive, they are given a unified marketing message, easy access to our staff (including
physician) via telephone, clear directions and location information, and an opportunity to
preregister for their visit. During their visit, care is delivered in a state-of-the-art modern facility
with all private treatment rooms, contemporary décor, and the latest electronics and patient
comfort measures. After their visit, they receive follow-up phone calls from a physician and
medical records are forwarded to their routine physicians if requested. Our physicians spend a
tremendous amount of time with each patient. This care experience uniquely positions us apart
from competing entities.

Service line diversification including occupational health, corporate accounts, and telemedicine
has already been introduced into our business model. Our largest asset remains on-duty
physicians twenty-four hours a day—leveraging this asset into multiple service lines adds
tremendous value with minimal expense yielding an even higher return on investment. Existing
clients include Grocers Supply, Walmart Distributers, City of Baytown, Harris County Constables
~ District 8, Texas Roadhouse Restaurants, and Marathon Oil. Future service lines including
imaging centers, chest pain centers, practice management, and concierge services for VIP and
private care/transport needs are being developed—all designed to utilize the assets in place for
emergency care delivery.

Our core growth strategy includes a multifaceted approach to maintain our current service
experience and allow systematic growth. This includes identifying local data points and
demographics that will allow a center to succeed, and searching for these key success factors
when performing opportunity analyses in potential markets. These criteria include
demographics, mean incomes, traffic counts, industrial makeup, and insurance payer mixes in
each local market, in addition to a thorough competitor analysis. We have a team of people
obtaining this data and compiling it for the executive team and board of directors’ review.
Neighbors has recently achieved a strategic alliance with Houston based commercial real estate
firm, Read King (Appendix H). Read King brings a powerful development engine that will allow
us to execute our accelerated growth from our existing ten centers to twenty plus centers by
the end of 2015. Their expertise and agility on procurement of real estate and shell
construction will allow the Neighbors team to focus on interior construction build out and
maintaining operations throughout the health system.

Unlike our competitors including Adeptus, once we determine a future site, we simply don’t
build a center and recruit physicians to work. These businesses always have a shortage of
physician workforce, and often settle on substandard physicians to provide services. This
blatantly goes against our mission statement—we will only enter a market where we have
quality board certified emergency physicians to provide our service delivery. Since this caliber
physician is usually in high demand, we have found that sharing ownership of an FEC with these
highly specialized physicians solves two challenges: Finding physician workforce and adhering to
our company mission.

LT045802
Case 18-03276 Do

neighbors

EMERGENCY CENTER

Neighbors has taken this core approach of obtaining these local physician investor partnerships
who will be staffing each new facility to serve as the unit model going forward. Until we
introduced this model, working emergency physicians did not have a way to buy into a medical
practice or have an equity stake in participating in the revenues of which they help generate.
Neighbors has created a model where a local working doctor can participate in such equity while
nol having lo starl an FEC [rom scratch or have to deal wilh Lhe management of the enlire
organization.

Each new center is divided into two classes of stock. Class A stock comprises of ~40% of facility
ownership, and is held by Class A investors comprising primarily of physician board members
and local physicians that were integral to the deal culmination, Class B stock comprises of *60%
of facility ownership, with each 2% tied to 24 hours of monthly clinical obligation. This gives 30
x 24 hours of coverage, essentially covering the entire month’s physician needs. After local
expenses and administrative overhead, profits are split with the same rights to class A and 8
shareholders. The only difference between the two classes is that the Class A shareholders have
voting rights and contrel over operations. All financials are completely transparent to all parties.
Our intent is to create a working, cohesive, trust filled environment to proliferate both quality
healthcare delivery and return on investment via strong positive cash flow. Emergency
medicine has not traditionally had these values, which stemmed our company’s birth and
current philosophy. Neighbors has positioned itself in the FEC industry as the only large scale
campany that provides this structure. The recruitment of physician investors becomes much
easier when such a fair and win-win deal is presented. We have not taken all interested parties
into our company—only those that fit into our company philosophy to see our vision come to
fruition. Please see Appendix A for a full breakdown of each current and future center
ownership percentages.

Our overall high level growth strategy targets three major fronts: Market Expansion, Service
Experience, and Customer Recruitment (Appendix F), The aforementioned class A/B FEC unit
model being inserted into target markets clearly illustrates the first focus. Maintaining service
experience while expanding is critical to sustaining the company overall, and is always at the
core of our day to day operations. Lastly, customer recruitment is the final focus—this will be
dene via customer base recognition and segregation, brand positioning, and
partnerships/alliances with symbiotic businesses. This customer recruitment also highly relies
ona sound and robust marketing pian.

Since 2011, Neighbors has partnered with Spry Creative, a local Houston marketing and
advertising firm. With close supervision by the NHS Executive team, we have really created one
of the largest assets this company has—our brand. None of our competitors have such a mature
and highly developed multifaceted brand. Our message is crisp and very focused to our target
audience. We have consistent data driven methodology to utilize our marketing dollars—these
data points are collected through surveys, exit interviews, volume analysis, focus groups, and
market research. Our mediums of advertising include television, radio, billboard, website,
mobile billboards, print and magazine advertisements, and community events. In fact, one thing
we have found is that our patients are loyal to those companies that support them—this
includes healthcare. Neighbors sponsors local sports teams, local charities, and local businesses.
Our goal is to be a neighbor, and even as our company expands, this local community immersion

  

LT045803
neighbors

EMERGENCY CENTER

Case 18-03276,Do

will continue to be an approach we are proud to take. Please see Appendix G for marketing
examples and our latest marketing analytics.

For 2014, employing the strategy outlined above, we have six operational centers, with another
four set for completion in quarter four. This year also marks our first regional expansion outside
the Houston metro market. Active centers are currently in Houston and Austin, with continued
expansion in Austin, and new expansion into Lhe Golden Triangle (Beaummont/Orange), El Paso,
San Antonio, and the Odessa/Midland markets already planned, staffed, and funded for 2015.
Further, 20315 will mark interstate expansion into Colorado with site selection already in
progress. We anticipate opening 10-15 new FEC units per year in highly researched and
aggressively positioned locations. Our current capital structure will carry out our vision till the
end of 2015. Our next round of capital will be sought from middle and upper market private
equity firms with the goal of an IPO and the secondary market. With private and public investor
capital infused, and our equity physicians firmly on board, we are committed to continue the
vision set forth by Neighbors as our collective interests remained aligned. We are a company of
physicians, and plan on practicing our art until we pass our company down to a new generation
of healers, while giving the public an opportunity to share in the vision.

  

LT045804
Case 18-03276 Do

nei

EMERGE

Sy hk eS

ghbors

NCY CENTER

 

Financial Analysis

Cash flow is the lifeblood that fuels a business—Neighbors has some of the most impressive
cash flows in the industry due to our efficient operations, customer loyalty, and brand
recognition. Neighbors has gone through several stages of accounting and financial milestones
since our 2008 inception. From initial cash based bookkeeping to now a full in-house accounting
staff implementing accrual based GAAP accounting, we have built a sclid accounting and finance
team to support our expansion strategy. By year end 2015, we will be fully Sarbanes-Oxley
compliant and have two years of fully audited financials. This company has the financial
integrity and financial controls in place to take on equity partners and deliver the trust
necessary to appease our investors. It is the Board of Directors’ highest directive tc be accurate
and transparent in our financial accounting and bookkeeping. This ethical duty is to our
patients, shareholders, debt holders, and future equity investors.

The following table lists our revenues and expenses from company inception to 2014
projections. Year-to-date 2014 financial data are on track to meet these goals. Please see
Appendix | for full supporting documents. Gross YTD values for 2014 as of June 30th include
revenue of $74.6 million and expenses of $52.1 million, yielding a net income of $22.5 million.
Total EBITDA for 2013 was $36.8 million, a difference of $1.4 million in interest, taxes,
depreciation, and amortization. Projected EBIDTA for 2014 is $47.5 million based on volume
trends and YTD data.

 

2009 2010 2011 2012 2013 2014
Revenue § 450,653.13 $ 3,986,257.92 $ 6,277,061.52 $25,212,100.00 $93,027,516.00 § 149.211 630.00
Expenses $ 501,913.88 $ 3,147,370.23 $ 5,126,706.32 $15,694,860.00 $57,598,265.00 5 104,191,932.00
Net Income § (51,260.25) $ 838,887.69 4 1,150,355.20 § 9,517,240.00 $35,429,251.00 $ 45,019.698.00
First Patient FEC License Accrual / GAAP
Adopted Adopted

e

an

  

LT045805
Case 18-03276 Do

neighbors

EMERGENCY CENTER

  

 

 

 

 

$160,000,000.00 a

§140,000,000.00 ++ 2 a

 

$120,000,000.00

$100,000,000,00

 

§80,000,000.00

 

$60,000,000.00

 

$40,000,000.00

$20,000,000.00 -
$- ee aa : :

 

 

 

1 ss

2009 2010 2011 2012 2013 2014

 

 

§(20,000,000.00)
@ Revenue @Expenses @Netincome

 

 

 

 

Both 2013 newly opened centers rapidly reached positive cash flow by month four, further
strengthening our understanding and reliability of our financial and billing/collection systems.
We feel our model has been validated and is reproducible. Using NEC Pearland as our latest
example, the first three months of operations had a positive cash flow of over $230,000. Net
income over the same time frame was $2.9 million dollars. The table below illustrates expected
ramp up for each new center based on historical data and average patient volumes and acuity.
Typically, a unit facility will be profitable once greater than 12 patients per day are treated, at an
average collection per patient of S800-1,000 dollars.

NEC New Center Assumptions (From Pro-Forma Unit Center Model)

 

 

 

 

Month 1 Month 2 Month 3 Month 4 Month 5 Month 6
Reverses § 240,000.00 $ 730,000.00 $ 975,000.00 $ 1,000,000.00 $ 1,150,000.00 $  1,250,000.00
Expenses $ 350,000.00 $ 520,000.08 5 560,000.00 $ 590,000.00 S 660,000.00 $ 700,006.00
Net income $ {210,000.00} 5 = 220,000.00 § 415,000.00 $ 410,000.00 $ 490,000.00 $ 550,000.00

 

 

 

Revenues are generated primarily from third party payers, with the various insurance makeup
displayed below. Of all Neighbors patients, 92% have private health insurance. The remaining
8% receive a medical screening exam, of which half stay either electively or because the
physician deemed them to have a true medical emergency (Self-Pay). The other half elect not to
continue care after their MSE is complete. The collection rate on the 4% of total patients that
fall in the self-pay category varies center to center, and typically ranges 30-60%. Overall this
patient payer mix is ideal for the service niche that Neighbors provides, and allows healthy
returns for all shareholders.

ee

LT045806
Case 18-03276 Do

neighbors

EMERGENCY CENTER

 

 

 

NHS Payer Mix Percentages

MSE [VALUE]

Self Pay a%

Other Insurance 9%

Blue Cross/Shleld 32%
Tricare 2%

Humana 2% __

Cigna 10%

Y enaad Healthcare 19%

 

Four new centers are under construction for 2014, and ten new centers are in site selection
phase for 2015. Subsequently, 10-15 centers per year are expected to be opened using the
physician driven model Neighbors has perfected. Pro-ferma projections are displayed below
along with historical data from 2009-2013 with a conservative assumption of twelve centers per

year.

SPAS

Neighbors Health System Historical & Pro-Forma Data 2009-2018

ys

CN

 

 
     
 
  
  
  
 

i?

LT045807
Case 18-03276, Do

neighbors

EMERGENCY CENTER

 

 

 

 

$800,000,000.00

 

$700,000,000,00 Ee

$600,000,000,00

 

$500,000,000.00 : pasrhresert neem 2 Se Tn

 

$400,000,000.00

 

$300,000,000.00

 

$200,000,000.00

 

$100,000,000.00

 

¢ 4 is i
2009 «2010 «2011 2012) 2013) 2014 2025 2016 = 2017'S: 2018

 

$(100,000,000.00)

 

@ Revenue @ Expenses @ Net Income

 

 

 

Our growth and expansion will need significant capital to achieve fruition. We estimate that an
average of $2.8 million dollars will be needed per center to reach full operational status. The
table below lists our immediate capital needs operationally for our planned expansion. Due to
the increased volume and rate of expansion, and the better return on operations than real
estate, we have now adopted the lease model going forward for new centers. In order to
achieve this growth rate, the strategic alliance with Read King commercial real estate extends
from brokerage to full construction of Neighbors shell facilities. A full dossier can be found in
Appendix H regarding Read King. With over $100 million in pledged capital for immediate
deployment from AmREIT, Read King is ready to support the explosive growth Neighbors is
about to undertake. We are confident this strategic alliance will help both companies execute
their missions and provide ROI to their shareholders. Please see Appendix | for the FEC model
center income statement {profit/loss) and cash flow statement models for the assumptions
herein.

New Center Startup Assumptions (Excluding Potential Reai Estate}

 

 

 

 

 

Year New Centers Needed Capital
Cost per Center 2014 4 §  11,200,000,00
5 2,800,000.00 2015 10 §  28,000,000.00

2016 15 $  42,000,000.00

 

 

Major medical and imaging equipment will continue to be financed via FMV operating leases.
We currently utilize fair market value buy out leases through GE Financial and Frost Bank, and
are currently transitioning to BBVA Compass for all leasing needs. Quotes for all leased
equipment total just over $500,000 per center. No deviation from this practice is expected.

LT045808
Case 18-03276 _Do

  

neighbors

EMERGENCY CENTER

Capital for our 2015 growth has already been secured from BBVA Compass Bank in the sum of
$31 million dollars. This non-recourse line of credit was finalized in June of 2014 and will be
used to refinance $9 million dollars of existing long term debt, and the remaining $22 million will
be used for new center expansion. With this financing secured, Neighbors will have the ability
to execute our strategic plan into 2015 while searching for the next tier of financing for both
growLh and equily recoupment by the current physician partners,

Neighbors is poised to have $250-300 million in revenue in very short order, and will be an
excellent candidate for middle to high market private equity firms to enter the landscape to fuel
growth and allow a partial liquidity event for investors. Our physicians are young and our goal is
to continue working as physician-owners and maintain our company mission as our sharehoider
makeup changes. Although we have over 60 physicians on staff, our physician executives and
board of directors still actively see patients on a part time basis. We believe any primary and
secondary market capital infused into Neighbors Health System will be a smooth transition and
provide all parties with significant return on investment.

Given our success to date in all aspects of our business including our paramount mission of
quality patient care, Neighbors Health System is poised to continue our growth over the
immediate future and transform into a United States regional healthcare provider. Our financial
maturity and calculated rapid growth will allow us to responsibly carry out investor driven
expansion using a variety of capital growth options. Having all physicians as equity owners sets
us apart from our competitors, and will allow us to continue carrying on the patient centric
mission we set out to achieve since 2008. These factors will couple to give investors a healthy
cash flow, excellent liquidity, superb return on investment, and a clear exit strategy as we
expand into the secondary market via an initial public offering.

LT045809
Case 18-03276

  

neighbors

EMERGENCY CENTER

 

 

SWOT Analysis

Competition — FSED Large & Srnall
Competition - HOPD Model

Lack of Industry Quality Control
Legislative Changes in Licensure
Relmbursement Changes by Third

 

hak

dtethcdet AS SNINTISASRINS Rct hec e Sa Nc tte Rctehethig ta

 

LT045810

 
Case 18-03276 Do

  

neighbors

EMERGENCY CENTER

 

Contact Information

Thank you for your interest in Neighbors Health System and Neighbors Emergency Centers. For
further information, please correspond with our corporate office:

Neighbors Health System, Inc.
11130 Broadway

Pearland, TX 77584
713.436.5200

info@nec?4.com

Setul Patel, MD, MBA
Chief Executive Officer

spatel@nec24.com

Paul Alleyne, MD
Chief Medical Officer

palleyne@nec24.com

John Decker, MBA
Chief Financial Officer

jdecker@nec24.com

Bruce McVeigh, MS, MA
Chief Operating Officer
bwmcveigh@nec24.com

21

LT045811
